                Case 18-11801-LSS             Doc 1291      Filed 02/08/19       Page 1 of 9



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                              Chapter 7
In re:
                                                              Case No. 18-11801 (LSS)
J & M SALES INC., et al.
                                                              Jointly Administered
                              1
                   Debtors.


                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                      HEARING ON FEBRUARY 12, 2019 AT 10:00 A.M.

MATTERS GOING FORWARD:

    1.   Motion of Armouth International Inc. for an Order Pursuant to Bankruptcy Rule
         2004 and Local Bankruptcy Rule 2004-1 Authorizing Discovery of the Debtors
         [Filed 01/29/2019; Docket No. 1247]

         Related Documents:                     None

         Response Deadline:                     February 5, 2019 at 4:00 p.m. Eastern Time.

         Responses Received:

                                        (a)     Response of Debtors to Motion of Armouth
                                                International Inc. for an Order Pursuant to
                                                Bankruptcy Rule 2004 and Local Bankruptcy Rule
                                                2004-1 Authorizing Discovery of the Debtors
                                                [Filed 02/04/2019; Docket No. 1261]

                                        (b)     Response in Further to Motion of Armouth
                                                International Inc. for an Order Pursuant to
                                                Bankruptcy Rule 2004 and Local Bankruptcy Rule
                                                2004-1 Authorizing Discovery of the Debtors
                                                [Filed 02/06/2019; Docket No. 1278]

         Status:                                This matter is going forward; however, the parties
                                                are in active discussions regarding a continuance
                                                and will alert the Court as soon as possible if this
                                                matter is continued.

1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: J & M Sales Inc. (4697); National Stores, Inc. (4874); J&M Sales of Texas, LLC (5979); FP
         Stores, Inc. (6795); Southern Island Stores, LLC (8099); Southern Island Retail Stores LLC (4237);
         Caribbean Island Stores, LLC (9301); Pazzo FNB Corp. (9870); Fallas Stores Holdings, Inc. (6052); and
         Pazzo Management LLC (1924).


11905152 v1
               Case 18-11801-LSS     Doc 1291    Filed 02/08/19    Page 2 of 9




CONTINUED MATTERS:

2.   Motion of Hendon Golden East, LLC for Order Compelling Debtors to Immediately
     Comply with 11 U.S.C. § 365(d)(3), and Pay Certain Post-Petition Lease
     Obligations [Filed 10/16/2018; Docket No. 660]

     Related Documents:               None

     Response Deadline:               October 30, 2018 at 4:00 p.m. Eastern Time.
                                      Extended for the Debtors to November 6, 2018 at
                                      4:00 p.m. Eastern Time

     Responses Received:
                               (a)    Debtors’ Objection to Motion of Hendon Golden
                                      East, LLC for Order Compelling Debtors to
                                      Immediately Comply with 11 U.S.C. § 365(d)(3),
                                      and Pay Certain Post-Petition Lease Obligations
                                      [Filed 11/06/2018; Docket No. 770]

     Status:                          This matter is being continued to the March 11,
                                      2019 omnibus hearing date.

3.   Motion of Enterprise FM Trust to Compel Assumption or Rejection of a Certain
     Unexpired Executory Contract and for an Administrative Expense Claim [Filed
     11/09/2018; Docket No. 784]

     Related Documents:               None

     Response Deadline:               November 26, 2018 at 4:00 p.m. Eastern Time.
                                      Extended to November 30, 2018 for the Debtors.

     Responses Received:
                               (a)    Debtor’s Response to Motion of Enterprise FM
                                      Trust to Compel Assumption or Rejection of a
                                      Certain Unexpired Executory Contract and for an
                                      Administrative Expense Claim [Filed 11/30/2018;
                                      Docket No. 921]

     Status:                          This matter is being continued to the March 11,
                                      2019 omnibus hearing date.

4.   Debtors’ Motion for an Order (I) Establishing Bar Dates for Filing Claims and (II)
     Approving the Form and Manner of Notice Thereof [Filed 11/19/2018; Docket No.
     846]

     Related Documents:
                               (a)    Certification of Counsel Regarding Revised
                                      Proposed Order (I) Establishing Bar Dates for
                                              2
               Case 18-11801-LSS     Doc 1291    Filed 02/08/19    Page 3 of 9



                                      Filing Claims and (II) Approving the Form and
                                      Manner of Notice Thereof [Filed 12/05/2018;
                                      Docket No. 934]

     Response Deadline:               December 3, 2018 at 4:00 p.m. Eastern Time.
                                      Extended to December 5, 2018 for Priority
                                      Payment Systems and Swipe Payment Solutions.

     Responses Received:

                               (b)    Informal comments from certain landlords.

                               (c)    Informal comments from Priority          Payment
                                      Systems and Swipe Payment Solutions.

     Status:                          This matter is being continued to the March 11,
                                      2019 omnibus hearing date.

5.   Motion of United Pacific Design, Inc. for an Order, Pursuant to 11 U.S.C. §§105(a)
     and 503(b) Authorizing and Compelling Payment of Administrative Expense Claim
     [Filed 01/07/2019; Docket No. 1104]

     Related Documents:

                               (a)    Declaration in Support //Declaration of Fred
                                      Dardashti in Support of Motion of United Pacific
                                      Design, Inc. for an Order, Pursuant to 11 U.S.C.
                                      §§105(a) and 503(b) Authorizing and Compelling
                                      Payment of Administrative Expense Claim [Filed
                                      01/07/2019; Docket No. 1105]

     Response Deadline:               January 22, 2019 at 4:00 p.m. Eastern Time.

     Responses Received:
                               (b)    Omnibus Objection of Gordon Brothers Finance
                                      Company to Motions for Payment of
                                      Administrative Expenses [Filed 01/22/2019;
                                      Docket No. 1199]

                               (c)    Omnibus Objection United States Trustee’s
                                      Omnibus Limited Objection to Applications for
                                      Allowance and Payment of Administrative Claims
                                      [Filed 01/22/2019; Docket No. 1203]

                               (d)    Omnibus Response to Various Motions Seeking
                                      Allowance and/or Immediate Payment of
                                      Administrative Expenses [Filed 01/25/2019;
                                      Docket No. 1233]
                                             3
               Case 18-11801-LSS    Doc 1291    Filed 02/08/19    Page 4 of 9




     Status:                         This matter is being continued to the March 11,
                                     2019 omnibus hearing date.

6.   Motion of Weiser Security Services, Inc., for Immediate Payment of Administrative
     Expense Pursuant to Section 503(b)(1) of the Bankruptcy Code [Filed 01/08/2019;
     Docket No. 1117]

     Related Documents:              None

     Response Deadline:              February 5, 2019 at 4:00 p.m. Eastern Time.

     Responses Received:

                              (a)    Omnibus Objection of Gordon Brothers Finance
                                     Company to Motions for Payment of
                                     Administrative Expenses [Filed 01/22/2019;
                                     Docket No. 1199]

                              (b)    Omnibus Objection United States Trustee’s
                                     Omnibus Limited Objection to Applications for
                                     Allowance and Payment of Administrative Claims
                                     [Filed 01/22/2019; Docket No. 1203]

                              (c)    Omnibus Response to Various Motions Seeking
                                     Allowance and/or Immediate Payment of
                                     Administrative Expenses [Filed 01/25/2019;
                                     Docket No. 1233]

     Status:                         This matter is being continued to the March 11,
                                     2019 omnibus hearing date.

7.   Motion of Longs Drug Stores California, LLC (A) for Allowance and Payment of
     Administrative Expense Claim and (B) to Compel Debtors to Timely Perform
     Certain Lease Obligations [Filed 01/09/2019; Docket No. 1122]

     Related Documents:              None

     Response Deadline:              January 23, 2019 at 4:00 p.m. Eastern Time.

     Responses Received:

                              (a)    Omnibus Objection of Gordon Brothers Finance
                                     Company to Motions for Payment of
                                     Administrative Expenses [Filed 01/22/2019;
                                     Docket No. 1199]

                              (b)    Omnibus    Objection   United   States   Trustee’s
                                            4
               Case 18-11801-LSS    Doc 1291    Filed 02/08/19    Page 5 of 9



                                     Omnibus Limited Objection to Applications for
                                     Allowance and Payment of Administrative Claims
                                     [Filed 01/22/2019; Docket No. 1203]

                              (c)    Omnibus Response to Various Motions Seeking
                                     Allowance and/or Immediate Payment of
                                     Administrative Expenses [Filed 01/25/2019;
                                     Docket No. 1233]

     Status:                         This matter is being continued to the March 11,
                                     2019 omnibus hearing date.

8.   Motion of Arena Shoppes, LLLP for Allowance and Payment of Administrative
     Claims Pursuant to 11 U.S.C. §§ 365 and 503 [Filed 01/10/2019; Docket No. 1131]

     Related Documents:              None

     Response Deadline:              January 23, 2019 at 4:00 p.m. Eastern Time.

     Responses Received:
                              (a)    Omnibus Objection of Gordon Brothers Finance
                                     Company to Motions for Payment of
                                     Administrative Expenses [Filed 01/22/2019;
                                     Docket No. 1199]

                              (b)    Omnibus Objection United States Trustee’s
                                     Omnibus Limited Objection to Applications for
                                     Allowance and Payment of Administrative Claims
                                     [Filed 01/22/2019; Docket No. 1203]

                              (c)    Omnibus Response to Various Motions Seeking
                                     Allowance and/or Immediate Payment of
                                     Administrative Expenses [Filed 01/25/2019;
                                     Docket No. 1233]

     Status:                         This matter is being continued to the March 11,
                                     2019 omnibus hearing date.

9.   Motion of Seldat, Inc. for Allowance and Immediate Payment of Administrative
     Claim Pursuant to Section 503(b)(1) of the Bankruptcy Code [Filed 01/11/2019;
     Docket No. 1149]

     Related Documents:              None

     Response Deadline:              January 25, 2019 at 4:00 p.m. Eastern Time.

     Responses Received:


                                            5
                Case 18-11801-LSS    Doc 1291    Filed 02/08/19    Page 6 of 9



                               (a)    Omnibus Objection of Gordon Brothers Finance
                                      Company to Motions for Payment of
                                      Administrative Expenses [Filed 01/22/2019;
                                      Docket No. 1199]

                               (b)    Omnibus Objection United States Trustee’s
                                      Omnibus Limited Objection to Applications for
                                      Allowance and Payment of Administrative Claims
                                      [Filed 01/22/2019; Docket No. 1203]

                               (c)    Omnibus Response to Various Motions Seeking
                                      Allowance and/or Immediate Payment of
                                      Administrative Expenses [Filed 01/25/2019;
                                      Docket No. 1233]

      Status:                         This matter is being continued to the March 11,
                                      2019 omnibus hearing date.

10.   Motion of All Weather Fashions Ltd. for Allowance and Payment of Administrative
      Expense Claim Arising from Post-Petition Delivery of Goods [Filed 01/11/2019;
      Docket No. 1156]

      Related Documents:              None

      Response Deadline:              January 31, 2019 at 4:00 p.m. Eastern Time.

      Responses Received:

                               (a)    Omnibus Objection of Gordon Brothers Finance
                                      Company to Motions for Payment of
                                      Administrative Expenses [Filed 01/22/2019;
                                      Docket No. 1199]

                               (b)    Omnibus Objection United States Trustee’s
                                      Omnibus Limited Objection to Applications for
                                      Allowance and Payment of Administrative Claims
                                      [Filed 01/22/2019; Docket No. 1203]

                               (c)    Omnibus Response to Various Motions Seeking
                                      Allowance and/or Immediate Payment of
                                      Administrative Expenses [Filed 01/25/2019;
                                      Docket No. 1233]

      Status:                         This matter is being continued to the March 11,
                                      2019 omnibus hearing date.

11.   Motion of Wicked Fashions, Inc. for Allowance of Administrative Claim Pursuant
      to 11 U.S.C. § 503(b)(1) [Filed 01/16/2019; Docket No. 1175]
                                             6
                Case 18-11801-LSS    Doc 1291    Filed 02/08/19    Page 7 of 9




      Related Documents:              None

      Response Deadline:              January 30, 2019 at 4:00 p.m. Eastern Time.

      Responses Received:

                               (a)    Omnibus Objection of Gordon Brothers Finance
                                      Company to Motions for Payment of
                                      Administrative Expenses [Filed 01/22/2019;
                                      Docket No. 1199]

                               (b)    Omnibus Objection United States Trustee’s
                                      Omnibus Limited Objection to Applications for
                                      Allowance and Payment of Administrative Claims
                                      [Filed 01/22/2019; Docket No. 1203]

                               (c)    Omnibus Response to Various Motions Seeking
                                      Allowance and/or Immediate Payment of
                                      Administrative Expenses [Filed 01/25/2019;
                                      Docket No. 1233]

      Status:                         This matter is being continued to the March 11,
                                      2019 omnibus hearing date.

12.   HCP Highland Park LLC for (A) Allowance and Payment of Administrative
      Expense Claim and (B) to Compel Debtors to Timely Perform Certain Lease
      Obligations [Filed 01/17/2019; Docket No. 1182]

      Related Documents:              None

      Response Deadline:              February 5, 2019 at 4:00 p.m. Eastern Time.

      Responses Received:

                               (a)    Omnibus Objection of Gordon Brothers Finance
                                      Company to Motions for Payment of
                                      Administrative Expenses [Filed 01/22/2019;
                                      Docket No. 1199]

                               (b)    Omnibus Objection United States Trustee’s
                                      Omnibus Limited Objection to Applications for
                                      Allowance and Payment of Administrative Claims
                                      [Filed 01/22/2019; Docket No. 1203]

                               (c)    Omnibus Response to Various Motions Seeking
                                      Allowance and/or Immediate Payment of
                                      Administrative Expenses [Filed 01/25/2019;
                                            7
                Case 18-11801-LSS    Doc 1291    Filed 02/08/19    Page 8 of 9



                                      Docket No. 1233]

      Status:                         This matter is being continued to the March 11,
                                      2019 omnibus hearing date.

13.   Motion of A.F.M.K. Inc. dba Moda Gentleman for Allowance of an Administrative
      Claim Pursuant to 11 U.S.C. 503(b)(9) [Filed 01/21/2019; Docket No. 1195]

      Related Documents:              None

      Response Deadline:              February 5, 2019 at 4:00 p.m. Eastern Time.

      Responses Received:
                               (a)    Omnibus Objection of Gordon Brothers Finance
                                      Company to Motions for Payment of
                                      Administrative Expenses [Filed 01/22/2019;
                                      Docket No. 1199]

                               (b)    Omnibus Objection United States Trustee’s
                                      Omnibus Limited Objection to Applications for
                                      Allowance and Payment of Administrative Claims
                                      [Filed 01/22/2019; Docket No. 1203]

                               (c)    Omnibus Response to Various Motions Seeking
                                      Allowance and/or Immediate Payment of
                                      Administrative Expenses [Filed 01/25/2019;
                                      Docket No. 1233]

      Status:                         This matter is being continued to the March 11,
                                      2019 omnibus hearing date.

14.   Debtors’ Motion to Approve Stipulation Between Caribbean Island Stores, LLC and
      Great American Insurance Company Regarding Cancellation of Surety Bonds and
      Modification of the Automatic Stay [Filed 01/24/2019; Docket No. 1228]

      Related Documents:              None

      Response Deadline:              February 5, 2019 at 4:00 p.m. Eastern Time.

      Responses Received:             None

      Status:                         This matter is being continued to the March 11,
                                      2019 omnibus hearing date.


                                [Signature Page Follows]



                                             8
           Case 18-11801-LSS   Doc 1291   Filed 02/08/19   Page 9 of 9



Dated: February 8, 2019                   BENESCH, FRIEDLANDER, COPLAN
       Wilmington, Delaware                 & ARONOFF LLP

                                                 /s/ Jennifer R. Hoover
                                          Jennifer R. Hoover (No. 5111)
                                          Kevin M. Capuzzi (No. 5462)
                                          222 Delaware Avenue, Suite 801
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 442-7010
                                          Facsimile: (302) 442-7012
                                          jhoover@beneschlaw.com
                                          kcapuzzi@beneschlaw.com

                                          Proposed Counsel for George L. Miller,
                                          Chapter 7 Trustee




                                     9
